Citation Nr: 0600747	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for ulcer, claimed as 
secondary to Agent Orange exposure. 

3.  Entitlement to service connection for glaucoma (claimed 
as right eye problem).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 2002 rating decision, by the 
Columbia, South Carolina, Regional Office (RO), which denied 
the veteran's claims for service connection for PTSD, service 
connection for glaucoma, claimed as secondary to Agent Orange 
exposure, and service connection for ulcer, claimed as 
secondary to Agent Orange exposure.  The veteran perfected a 
timely appeal to that decision.  The veteran testified at a 
hearing before a Decision Review Officer (DRO) in February 
2004.  A recreated transcript has been associated with the 
claims folder.  

On March 29, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at the RO.  A transcript of this hearing is 
also of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  Glaucoma was not manifested during active service or 
within one year of separation from service, and is not shown 
to be of service origin or related to any incident of 
service.  

3.  The veteran's peptic ulcer disease did not result from 
any incident or event of service, nor is ulcer listed among 
the conditions for which incurrence in service may be 
presumed due to exposure to Agent Orange in Vietnam.  


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred or aggravated by active 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).  

2.  Peptic ulcer disease was not incurred or aggravated 
during the veteran's service, nor may it be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b)(2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of letters dated in 
June 2001, October 2001, and November 2001 from the agency of 
original jurisdiction (AOJ) to the veteran that were issued 
prior to the initial AOJ decision.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  

II.  Factual Background.

The veteran's claim for service connection (VA Form 21-526) 
was received in January 2001.  Submitted in support of his 
claim were VA progress notes, dated in June 2001, which show 
that the veteran received clinical evaluation and medication 
for glaucoma.  A cover page associated with the progress 
notes indicated that only progress notes for March 17, 1994, 
were available; no prior notes were on file.  

Of record is a medical statement from Dr. Albert L. Reid, 
dated in October 2001, indicating that the veteran had a 
history of peptic ulcer disease dating back to 1972, at which 
time he was hospitalized at the VA hospital for a serious 
bleeding episode.  Dr. Reid noted that the veteran had been 
his patent since 1977, and he saw the veteran about three 
times a year.  Dr. Reid indicated that several profound 
stressful situations provoked reoccurrences of bleeding 
episodes during the 25 year period.  

Received in November 2001 were treatment reports from Dr. Jon 
J. Jackson, dated from May 2001 to November 2001.  During a 
clinical visit in November 2001, Dr. Jackson noted that the 
veteran had primary open angle glaucoma and cataracts.  He 
had surgery in the right eye.  He further noted that the 
veteran's vision was "count fingers" in the right eye, and 
20/20 in the left eye.  Dr. Jackson reported that the 
veteran's glaucoma was stable at that time on treatment, and 
his prognosis was good.  

Of record are responses to questions presented to the veteran 
at a personal hearing before the Decision Review Officer in 
February 2004.  The veteran indicated that he suffered from 
symptoms of an ulcer while on active duty.  The veteran 
stated that one year after his discharge from military 
service he was treated at a VA hospital for two weeks for 
symptoms of an ulcer.  The veteran testified that he 
continued to experience problems due to an ulcer.  The 
veteran maintained that his ulcer was directly related to his 
exposure to Agent Orange in Vietnam.  The veteran indicated 
that he sustained an injury to the right eye as a result of a 
head injury in service; he reported hitting his head on a 
bucket while running away during a rocket attack.  The 
veteran admitted that he did not have any problems with his 
right eye until 15 years after his discharge from service; he 
stated that he now had glaucoma and was blind in the right 
eye.  The veteran maintained that his right eye disorder was 
directly related to the head injury he sustained in service.  

At his personal hearing before the undersigned in March 2005, 
the veteran indicated that he began having problems with 
ulcer while on active duty in Vietnam, and he sought 
treatment at the VA hospital in Fort Bragg upon his return 
from Vietnam.  The veteran maintained that his ulcer 
developed as a result of exposure to Agent Orange.  The 
veteran indicated that he continued to experience symptoms of 
an ulcer.  He testified that he sustained an injury to the 
right eye while on active duty; specifically, he sustained a 
head injury as he ran into a bunker during a mortar attack.  
He stated that he started having problems with his right eye 
after his head injury.  The veteran indicated that he is 
currently blind in the right eye.  He contended that his 
right eye disorder (glaucoma) was directly attributable to 
the head injury sustained in service.  

III.  Legal Analysis.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d)(2005).  

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  In addition, secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder, which is proximately due to, 
or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994)(holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The rationale employed in Combee also applies to claims based 
on exposure to Agent Orange.  Brock v. Brown, 10 Vet. 
App. 155 (1997).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  Glaucoma (right eye disorder)

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for glaucoma.  While 
there is no evidence of a head injury in service, the veteran 
is competent to allege that he sustained an injury to his 
head while in service.  The service medical records, however, 
are negative for any complaints, findings or a diagnosis of a 
right eye disorder.  The enlistment examination, dated in 
December 1967, as well as the separation examination, 
conducted in May 1970, reflects visual acuity of 20/20.  
Post-service evidence shows that the first documentation of 
glaucoma was made in 1994, approximately 24 years after the 
veteran's discharge from military service.  Specifically, a 
March 1994 VA progress note reflects an assessment of 
glaucoma.  However, this treatment record does not, in any 
way, suggest that the veteran's glaucoma originated during 
his military service.  

To summarize, the evidence demonstrates the veteran's 
glaucoma was first clinically documented many years after his 
release from active duty and there is no competent evidence 
that the post service diagnosis of glaucoma is related to 
service, to include a head injury sustained in service.  

The Board has carefully considered the evidence in this case.  
In this regard, the medical evidence of record does not 
support a causal relationship between service and the 
currently diagnosed glaucoma.  Notably, there is a crucial 
absence of any clinical findings or diagnosis of glaucoma at 
the time of the veteran's release from service, and no 
competent evidence that glaucoma was manifested to a 
compensable degree within one year following discharge from 
service.  The first clinical notation relative to the claimed 
condition is not documented until decades later 

In this case, the only evidence supporting the veteran's 
claim is his own lay statements and testimony.  He is 
competent to state he sustained an injury to his head in 
service and discuss symptomatology he experiences relative to 
the claimed right eye disorder, diagnosed as glaucoma.  
However, he is not competent to assert that the post service 
diagnosis of glaucoma is related to service, to include the 
head injury he sustained, as that requires a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It 
has not been shown that the veteran possesses any specialized 
training or medical knowledge.  

Although the Board does not doubt the sincerity of the 
veteran's belief that his glaucoma is of service origin, the 
objective medical evidence of record does not support a 
finding that the eye disorder is causally related to his 
period of active duty.  The Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's glaucoma and his military 
service.  Consequently, service connection for glaucoma must 
be denied.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for glaucoma, the benefit-of-the-
doubt doctrine is not for application in the instant case, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

B.  Peptic ulcer disease, to include as due to exposure to 
Agent Orange

Service connection will be rebuttably presumed for certain 
chronic diseases, including peptic ulcers, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran served in Vietnam during his 1968-1970 active 
duty, and thus is presumed to have been exposed to certain 
herbicide agents, including Agent Orange.  However, the 
regulations do not provide for presumptive service connection 
for peptic ulcer disease as a result of Agent Orange 
exposure, and therefore presumptive service connection is not 
available for this disability.  38 U.S.C.A. § 1116, 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has considered whether service connection is 
otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In this regard, the Board notes that the 
veteran's service medical records are negative for peptic 
ulcer disease, and peptic ulcer disease is also not shown to 
be present within the one year presumptive period following 
service.  While the veteran reported being hospitalized at a 
VA medical center in 1972, the hospital reported that there 
were no medical records on file showing treatment of the 
veteran prior to March 1994.  Moreover, the record does not 
mention any treatment of an ulcer disease until October 2001, 
more than 30 years after the veteran's discharge from 
service.  Thus, service connection on a presumptive basis is 
not warranted, as the evidence fails to show peptic ulcer 
disease was manifested to a compensable degree within one 
year following the veteran's service discharge.  Moreover, 
the Board observes that there is no competent evidence 
linking the veteran's postservice ulcer disease to service, 
including to any Agent Orange exposure in service.  

Although the Board does not doubt the sincerity of the 
veteran's belief that peptic ulcer disease is of service 
origin, to include the result of Agent Orange exposure, the 
objective medical evidence of record does not support a 
finding that the peptic ulcer disease is causally related to 
his period of active duty.  The Board finds that service 
connection for peptic ulcer disease is not warranted, as 
there is no competent medical evidence of record which 
suggests that current peptic ulcer disease is related to the 
veteran's active duty.  His own lay assertions as to 
diagnosis and etiology of PUD are not competent medical 
evidence.  Espiritu, supra.  

To date, the NAS, and the VA Secretary, have found no 
positive association between herbicide exposure, including 
Agent Orange, and the subsequent development of PUD.  See 68 
Fed. Reg. 27630 (2003).  

The weight of the credible evidence demonstrates that any PUD 
began many years after service and was not caused by any 
incident of service including exposure to Agent Orange in 
Vietnam.  As the preponderance of the evidence is against the 
claim for service connection for peptic ulcer disease, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for glaucoma (claimed as a right eye 
disorder) is denied.  

Service connection for peptic ulcer disease, to include as 
due to exposure to Agent Orange, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran essentially contends that he is entitled to 
service connection for PTSD, which developed from his 
experiences in Vietnam.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (DSM-IV).  
See generally Cohen v. Brown, 10 Vet. App. 128 (1997); 38 
C.F.R. § 4.125 (2005).  

A review of the record reflects that the veteran served in 
Vietnam from December 13, 1968 to December 10, 1969; he was 
assigned to the 364th Supply and Services Company.  In his 
PTSD questionnaire, the veteran indicated that he was 
assigned to laundry detail for combat troops coming through 
Duc Pho and Phu Bai.  The veteran reported dealing with 
blood-soaked uniforms, which sometimes contained body parts; 
he noted that the soldiers' body parts were occasionally 
ground up like meat.  The veteran also reported that the 
smells of flesh and blood were strong, and he still 
experiences intrusive thoughts of those times in Vietnam.  
The veteran also reported being subject to incoming shelling 
and mortar attacks at Duc Pho; he reported nightly shelling, 
which caused him to fear for his life.  The veteran 
especially recalled running from a bunker during one 
shelling, as a result of which he bumped his head and was 
knocked unconscious.  

Of record is a medical statement from a licensed clinical 
psychologist, dated in January 2004, verifying that the 
veteran was currently undergoing treatment for chronic PTSD 
at the Dorn VA Medical Center in Columbia, South Carolina.  
The physician reported that the veteran met the DSM-IV 
criteria for PTSD and had maintained that diagnosis ever 
since his initial contact with the treating psychiatrist at 
the VA in September 2003.  He further noted that the 
assessment included validation of PTSD symptoms from clinical 
interview, history of symptoms immediately after Vietnam, and 
modified CAPS analysis from the National Center for PTSD.  

While the Board recognizes that the veteran has been 
diagnosed with PTSD, there is no verified supporting evidence 
that the claimed in-service stressors actually occurred or a 
medical opinion linking these stressors with his current 
symptomatology.  The Board notes that the U.S. Armed Services 
Center for Unit Records Research (USASCURR) has not been 
contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  

With respect to stressor confirmation, VA's Adjudication 
Procedure Manual provides that an RO should "always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor."  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the USASCURR.  M21-1, Part III, 
para. 5.14(b)(5).  Thus, given that no significant attempt 
has been made to verify the veteran's stressors with the 
USASCURR, the veteran's claim must be remanded to for 
additional development as outlined below.  And to facilitate 
this, he should be asked to provide as much information and 
detail as he can regarding his alleged stressors, and this 
information should be provided to the USASCURR, along with 
his claims file, for attempted verification by that agency.  

In addition, as noted above, the diagnoses of PTSD reported 
in the record appear to have been based in part on a stressor 
history of events that are unverified.  For VA compensation 
purposes, however, a PTSD diagnosis must be based on an in-
service stressor history that has been verified (except where 
a veteran engaged in combat).  A diagnosis of PTSD, related 
to service, which is based on an examination that relied upon 
an unverified history, is inadequate.  See West v. Brown, 
7 Vet. App. 70, 77-78 (1994).  If any in-service stressful 
events are verified, VA should schedule the veteran for a VA 
psychiatric examination in order to determine whether any 
verified stressful events are sufficient to support a PTSD 
diagnosis in his case.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following actions:

1.  Send the veteran a development letter 
asking him to give a comprehensive 
statement regarding his claimed stressors 
and to provide buddy statements from 
individuals who may have witnessed the 
stressors.  The veteran should be 
requested to provide any additional 
information he may recall concerning his 
claimed in-service stressor incidents, to 
include approximate dates, times, 
locations and identities of any 
individuals involved, including their 
names, ranks and units.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  

2.  With the information obtained from 
the veteran regarding his stressors, in 
addition to the information obtained from 
the veteran's service records, personnel 
records, and DA-20, attempt to verify the 
veteran's claimed stressors by contacting 
USASCURR.  Following receipt of the 
report from USASCURR and the completion 
of any additional development warranted 
or suggested by that office, prepare a 
report detailing the nature of any in-
service stressful event verified by 
USASCURR or other credible evidence.  
This report is to be added to the claims 
folder.  

3.  If any of the stressors are verified, 
schedule the veteran to undergo a VA 
examination to determine if the veteran 
has post-traumatic stress disorder as a 
result of the verified stressor or 
stressors.  Provide the examiner with the 
report of the verified stressor or 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in PTSD.  As well, if a 
diagnosis of PTSD is deemed appropriate, 
the examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  The examiner 
should include the complete rationale for 
all opinions and conclusions expressed in 
a written report.  

4.  Readjudicate the claim of service 
connection for PTSD.  In readjudicating 
the claim, take into consideration the 
veteran's service records, and the 
veteran's statements, personnel records 
and DA-20.  As well, take into 
consideration the holdings in Pentecost 
v. Principi, 16 Vet. App. 124 (2002) and 
Suozzi v. Brown, 10 Vet. App. 307 (1997), 
and 38 C.F.R. §§ 3.304(f) and 4.125 
(2005).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002)(Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs VA to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



______________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


